   8:20-cv-00231-BCB-CRZ Doc # 20 Filed: 02/11/21 Page 1 of 1 - Page ID # 42




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SCOTT SALISBURY,

                    Plaintiff,                            8:20CV231

       vs.
                                                           ORDER
UNION    PACIFIC                  RAILROAD
COMPANY,

                    Defendant.




      IT IS ORDERED that the motion to withdraw filed by Anne Marie O’Brien
and David J. Schmitt, as counsel of record for Defendant, (Filing No. 19), is
granted. Anne Marie O’Brien and David J. Schmitt shall no longer receive
electronic notice in this case.

      Dated this 11th day of February, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
